OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                    AUSTIN
. Geo. L     SbeppaL-6,
                      Ltarch20, 1939, paRe 2


         At Pace 14%.   we rind thkirollorJne:
     The State Coa;ptro,lcr shslinot pay, and no State
oflioer or ezpioyee of any of the depsrtzcntsor other
agencies of the Corenment shell lnolude in his traveling
expduoe ecoouuts any amounts for med.a end/or lodging
inoarred w:th?n the oity of tom where such oifioer or
such employee is stationed. Such amplgyees es are
stationed away fro& their ~cainolfil~eor headquarters,
who are not allowed travelingerpenaeawhere 80 eta-
 tb.m&d, ahnli be edlowed aaob axaaaaaa uben-oalled to
       adn ofYiaa.- -2~             oura)            ..

     Artl01~ 68Z3, Refiasd Civil Statutaa, aa amsmta6, rea6a       -
mrt a0 rollowar
     '%!hetraiYelfU6and other neeeaaary expense8 in-'
ourred by the varl~      otiioors, raaiatant6, dmpatfla,
alerka an6 other unployeaa in the ~~50~8 4apartm4mt0,
ln*tltotfom, boarua, ooml801ana or other auha7f01ona
OS tha State Gorennaent, in the edtlve diaoha~e oi
ShaLr duties shall be sooh aa am l    paalflaslly Sire6
and approprietsd    by the Leglalatura in tha &mral
a@propriatlon    bills providing tar the axpeaaea of tha '
state Govsrnment from year to year. . .-
         Then om be no doubt of the 6uthorfty of the Baud to
;ion.-Jir.
         Patterson et Fort North or elmwhere    la the State.   Ho
 anempl.oyaeoSthe Board,arulua llkMloebellevethattba
rr Snpeniaor had the authority to nqulrs hla preacrrio8 in
tin.  Such powere wouid have to bo laplid to enable the Bmrd
 its org4uilaetionta fun&ion. Artlals 6SSS provl6a.athat the
maeo inaurred by suoh amployeea ‘#hall bo suoh aa are l    peoiilaal-
rixsd an6 elpQ&priatsd,' and it la noteU that *auoh om@@yaoa aa
 ltatloned away tromth~lrmalnotfiae     aahe8dquartera,whoara
 allowe6trsyel~expenseawhere      ao .aktionad,   ahallbedlowa6
a expenses when called to their -in oftioe.* ,& the proSOUt
WIOQ, the main office la in Austin an& 2he employee wao oslled
thnt 0sr1a0.
       We have no doubt ea to the nead of ape~ial.tr&fng.   Ua
 quite sum that regardless of thd preparation a msn may ham
I throw    outside souraeo, he woold til3.lneed 8uoh apolal
tmetlon in the ayates an8 method8 e@ployd by thls,partiM.ar
ar+aent . In ismlliarizlag himself with auoh mattera,  it
                                                                                         .85 :
    Eon.    Goa. 2. ::bs~yr.rd,
                             Larch 20, 19379,Fere 3


    view    thct  ha we.3 In Lhr “nctlvc   dirctxn-ce     or   his   dutice”   as pro-
    vided     in Article  6023.

             'n'ehave iounC no case direotly bser:ng on the point. In
    Jefferson C.. V. Zefferson     County Fiscal Court, 108 E. S. (2) 811,
    Iw. APPS.. the irpiicetiocis pleln that where a donre~ae has a
    direct and proxlmte oonnoctLonkltb the.dutisa of an orfloe neo-.
    eoaery expeoses may be eliomd. Ko think the instant       case is
    alatlnguiabhbleiron those cakes euoh as Sloith7. Eoloticbiner,
    L.R.A. 1.919E, p. 331, Scab   ., and othera oited ln note on p. 332,
    Qenyln(;rei&burseL;cnt,    when We instructionaouebt to be gained
    la oi onLy a (5enereleducationalnnture. We think St should be pre-
    lumeQ tht'the inatru~tiouhere im of,a apaoiel nature oaa~ntlel to
    the putiaul4w system in w*.
             It la our opinionthat Yri Pattereon la enfltladto bai-
    raimburaed ror the above sxpenaea..
                                                        T&a     Yary   truly

                                               ATl!O~‘apIgau             OY TElAs



                                                                Glean FL l&aria
                                                                        Aaaletant




                                                 e.                             .




i